Citation Nr: 1620814	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-41 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder (residuals of a spinal injury with back pain, spinal lock-up, and numbness of legs and lower back), claimed as secondary to service-connected bacterial meningitis (status post spinal tap for aseptic meningitis).

2.  Entitlement to service connection for headaches, claimed as due to a low back disorder. 

3.  Entitlement to service connection for a right eye disorder including cataracts (claimed as right eye vision loss). 

4.  Entitlement to a higher (compensable) initial disability rating for service-connected hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from March 1981 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2012 decisions of the Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for low back disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for nuclear sclerosis cataracts of the right eye and has refractive error. 

2.  The Veteran's refractive error is not a disability for VA compensation purposes.

3.  Nuclear sclerosis cataracts did not manifest in service and are not otherwise related to service, including the meningitis in service.

 4.  Throughout the period on appeal, hypertension has required the use of medication for control. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right eye disorder, including cataracts, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent for hypertension have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal, in part, arises from an appeal of the initial rating following the grant of service connection for hypertension.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in September 2009 and February 2012, prior to the initial adjudication of the service connection claims for headaches and right eye disorder (cataracts), which are on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the September 2009 and February 2012 letters, including the type of evidence necessary to establish a disability rating and effective dates.  Moreover, as service connection for right eye disorder is denied by this Board decision, there will be no disability rating or effective date assigned as to this issue. 

VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to the claims.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  
38 C.F.R. § 3.159(c)(4).

All necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Legal Criteria

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Generally, refractive errors are not diseases for VA compensation purposes. 
 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be granted for refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Right Eye Disorder

The Veteran contends that he developed right eye vision loss as a result of the service-connected bacterial meningitis.  Specifically, he claims to have experienced blurry vision in his right eye after he developed meningitis.  The Veteran has contended that the symptoms began immediately following the in-service meningitis in July 1985, which is a direct service connection contention (that the cataracts began during service because the symptoms began during service).  The Veteran has generally contended that the right eye disorder (which is diagnosed as cataracts) is a residual of the in-service episode of meningitis.  

The Veteran has not contended that there was a delay in onset of cataract symptoms, or that the current cataracts are somehow caused or aggravated by the service-connected residuals of meningitis during the years after service; therefore, neither the Veteran nor the evidence has raised an actual "secondary" service connection claim for cataracts as "secondary to" the service-connected meningitis residuals, even though the VA adjudications have given the secondary service connection regulation (38 C.F.R. § 3.310) and made findings as to no evidence of secondary relationship.  All the Veteran's contentions and reports of onset of symptoms pertain only to a direct service connection claim, that is, a contention that the cataract symptoms began during service in 1985 following the in-service meningitis.  Neither the actual contentions nor the evidence suggests a secondary relationship between the current cataracts and the service-connected residuals of meningitis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After a full review of the record, the evidence shows that the Veteran has a current diagnosis for nuclear sclerosis cataracts of the right eye and has refractive error.  The Veteran's refractive error is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90. 

The weight of the evidence demonstrates that the diagnosed cataracts did not have onset in service and are not related to service (from March 1981 to January 1987), specifically including the in-service meningitis in July 1985.  Service treatment records show that the Veteran was treated for meningitis in July 1985; however, no focal deficits were noted by the treating military physician.  During service in April 1986 the Veteran's eyes were examined and the finding was simple hyperopia.  Hyperopia is a form of refractive error that, as indicated above, is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  

The service separation examination report shows no abnormalities regarding vision and does not show cataracts.  The Veteran also affirmatively denied any problems with vision on the Reports of Medical History at service separation.  Such evidence shows no residuals or symptoms from the time of the in-service meningitis in July 1985 to the time of service separation.  

Years later, pursuant to the current claim for compensation, on VA examination in August 2012, the Veteran reported a history of having had better vision in the right eye prior to the episode of meningitis.  The VA examiner noted, "To date, the claimant indicates the condition has not been formally diagnosed."  The VA examiner reviewed VA treatment records that showed no abnormal ocular health findings. 

The Veteran's more recent history of having had better vision in the right eye prior to the episode of meningitis (reported at the VA examination in August 2012) is inconsistent with, and outweighed by, other more contemporaneous findings and the Veteran's own denials of symptoms, so is not credible.  As indicated, the Veteran denied relevant symptoms in service and at service separation, and various examinations in service were negative for evidence of cataracts or other eye disorder (other than hyperopia or refractive error, for which service connection is not possible). 

The VA examiner in August 2012 noted that the records review revealed that the Veteran has a prescription for single vision reading glasses, to be used as needed, and do not even show a decrease in vision nor complaints of such vision decrease.  Such evidence shows refractive error, which is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90.  

The weight of the lay and medical evidence demonstrates that the cataracts, which were first shown years after service, are not related to the in-service meningitis.  In additional to the evidence that shows no in-service or post-service symptoms of cataract, the medical opinion evidence relates the cataracts to age (post-service) rather than in-service meningitis.  After physical examination in August 2012, the VA examiner opined that, for the Veteran's "claimed condition of right eye condition with meningitis, there is no diagnosis because there is no pathology to render a diagnosis."  At the same time, the examiner diagnose nuclear sclerosis cataracts in both eyes, and opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected meningitis.  The examiner's finding that there is no current right eye disorder, when reconciled with the finding of right eye disorder of cataracts for which an etiology of opinion is offered, further supports the opinions that there was no residual meningitis disability of the right eye, the only current right eye disorder is later diagnosed cataracts, and that the etiology of the cataracts is not the in-service meningitis.  The examiner explained that cataracts are "more likely than not age related and is not likely due to or the result of his aseptic and bacterial meningitis in the service." 

According to the DD Form 214, the Veteran served as a medical specialist for six years during service.  The Veteran is competent to report symptomatology relating to vision blur in his right eye because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Under the specific facts of this case, which include no relevant in-service symptoms following the meningitis in July 1985 through service separation, as specifically found upon examination in 1985 and at service separation and by the Veteran's own contemporaneous in-service histories denying such symptoms, and no relevant symptoms after service until many years after service, the Veteran is not competent to offer an opinion as to whether the etiology of currently diagnosed cataracts is in-service meningitis because he has not alleged or been shown to have specialized medical training.  See 38 C.F.R. § 3.159(a)(2).  

The more specific, reasoned medical opinion by a trained examiner who relied on more accurate factual assumptions (of no in-service or post-service symptoms of cataracts for years after service) is of more probative value than a mere assertion of nexus based on inaccurate factual assumptions of relevant symptoms of right eye disorder in service and since service.  Competent evidence concerning the etiology of the Veteran's disability has been provided by the VA examiner in August 2012 during the current appeal and provided relevant medical findings in conjunction with the examination.  In this case, the medical findings (as provided in the examination reports) directly address the nexus criteria for this disability and weigh against a connection between the Veteran's current cataracts and the meningitis he incurred during service.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current right eye disorder of cataracts and service because it not only contains a clear conclusion with supporting data and accurate factual assumptions consistent with the Board's factual findings in this case, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 301.  Accordingly, the Board finds that the August 2012 medical examination opinion and findings are of greater probative value than the Veteran's general allegations regarding the etiology of his cataracts.

After a full review of the record, the weight of the evidence demonstrates that cataracts are not a residual of in-service bacterial meningitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Initial Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under Diagnostic Code 7101, a 10 percent disability rating requires diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or that an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent disability rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating requires diastolic pressure predominantly 120 or more.  A 60 percent disability rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104. 

In every instance in which the Ratings Schedule does not provide a zero percent disability rating for a Diagnostic Code, a zero percent shall be assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31.

In this case, the Veteran asserts that a higher initial disability rating is warranted for his service-connected hypertension.  The Veteran's hypertension was initially rated as noncompensable (effective July 12, 2011) under 38 C.F.R. § 4.104, Diagnostic Code 7101.  



After a full review of the record, and as discussed below, the Board concludes that the evidence is at least in equipoise on the question of whether the criteria for an initial 10 percent rating for hypertension have been met.  Review of the evidence does not demonstrate that the diastolic pressure has been predominantly 100 or more or that systolic pressure has been predominantly 160 or more; however, the evidence does show that the hypertension has required somewhat continuous medication for control.  See 38 C.F.R. § 4.21 (it is not expected that all cases will show all the findings specified).  

Regarding blood pressure readings, private treatment records dating from March 2006 to August 2006 indicate blood pressure readings of 124/80, 142/82, 136/98, 131/80, 140/102, 138/104, 136/78, and 120/80.  VA treatment records dated in December 2010 showed a blood pressure reading of 149/85.  Other VA treatment records from January 2011 indicated blood pressure readings of 120/84 and 150/104.  In December 2011, blood pressure reading was 148/99.  In December 2012, the blood pressure reading was 150/90.  Other blood pressure readings from March 2013 were 130/95, 111/82, and 114/87.  A home reading from March 2013 was reportedly 135/88.  Throughout the period on appeal, VA treatment records indicate that the Veteran has borderline symptoms that are well controlled by low dosage medications.   See 38 C.F.R. § 4.21.

On VA examination in August 2012, the blood pressure readings were measured as 130/90, 134/92, and 142/92.  There were no other pertinent findings, complications, conditions, signs, and or symptoms noted by the examiner.  Physical examination revealed the following: funduscopic examination of both eyes is within normal limits; the neck is supple; the trachea is midline; there is no evidence of jugular venous distention or thyroid enlargement; there are no carotid bruits; auscultation of the lungs is clear; the heart exam reveals regular rhythm and that auscultation is normal; the point of maximal impact is the fourth intercostal space; examination of the abdomen reveals no evidence of tenderness; liver and spleen are not palpable; bowel sounds are normal; there is no evidence of bruits or ascites; there is no ulceration, edema or stasis dermatitis; there is no clubbing or cyanosis; all of the peripheral pulses for the lower extremities are normal; the chest x-ray results are within normal limits, and; the EKG is within normal limits.

Notwithstanding that blood pressure readings do not meet the schedular criteria for a 10 percent disability rating under DC 7101, the evidence does show that for the entire rating period the hypertension has required somewhat continuous medication to control of symptoms.  For this reason, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent initial disability rating for hypertension under Diagnostic Code 7101 for the entire initial rating period.  While for part of the appeal period the Veteran was not taking medication for hypertension, recently he was noted to be back on medication.  The Board concludes that the Veteran's hypertension more nearly approximates the criteria for a 10 percent disability rating due to somewhat continuous use of medication.  See 38 C.F.R. § 4.21 (it is not expected that all cases will show all the findings specified).  

A rating in excess of 10 percent is not warranted for any period because the evidence of record indicates that the Veteran's service-connected hypertension disorder is primarily manifested by diastolic pressure predominantly less than 100 and somewhat continuous use of medication.  The hypertension symptoms are clearly accounted for in the 10 percent rating pursuant to DC 7101.  For these reasons, a rating is excess of 10 percent is not met or more nearly approximated for any period on appeal.  As the hypertension symptomatology was essentially stable throughout the appeal period, and it is only with resolution of reasonable doubt that the 10 percent criteria are met, as the evidence only shows the required use of medication, the evidence does not show that a higher rating than 10 percent is warranted.  Specifically, as the blood pressure readings alone do not even show that a 10 percent rating  is warranted, the criteria for a higher rating are not met (DC 7101), so assigning staged ratings for such a disability is not warranted.  38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected hypertension.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the service-connected hypertension reasonably describe and assess the disability level and symptomatology.  The criteria rate the disability on the basis of blood pressure readings and the need for medication for control; thus, the demonstrated manifestations specifically associated with this Veteran's service-connected hypertension are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular rating is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's hypertension, and referral for consideration of an extra-schedular evaluation is not warranted.

The Veteran has not alleged and the evidence does not suggest that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Neither the Veteran nor the evidence of record raises the issue of unemployability due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for a right eye disorder including cataracts (claimed as right eye vision loss) is denied.

An initial 10 percent disability rating, and no higher, for hypertension is granted. 


REMAND

The Veteran's appeal for service connection for a low back disorder and headaches are being remanded for further development.  It is necessary to ensure that there is a complete record upon which to decide these issues.  

The Veteran contends that he developed residual injuries from a spinal tap he received for aseptic meningitis, which he contracted during service (in July 1985).  Specifically, he claims to have developed current back pain and spinal lock-up, as well as numbness in his legs and lower back.    

In a September 2009 statement in support of his claim, the Veteran endorsed receiving treatment at "Memorial Hospital" in Colorado Springs, Colorado, where he received initial treatment for his episode of meningitis during service in late-July 1985.  The Veteran also authorized VA to obtain his private treatment (medical) records from this hospital.  See VA Form 21-4142, Authorization and Consent to Release Information, received April 10, 2012.  A review of the evidence does not reveal that VA sought these potentially relevant records for the period between July and August of 1985.  

With respect to the December 2011 examination report addressing the spine, at the time this opinion was rendered, the additional private treatment records dating from the July 1985 were not yet associated with the claims file.  Furthermore, an addendum opinion should be sought for this issue as the previous question asked of the examiner was not properly presented. 

The Veteran has claimed that his headaches are due to his low back disorder.  As a result, the issue of service connection for headaches is "inextricably intertwined" with the issue of service connection for a back disorder that is being remanded because only if service connection is established for a back disorder can headaches be established as secondary (38 C.F.R. § 3.310) to the back disorder.  If service connection is not established for a back disorder, there is no primary service-connected disability upon which the headaches could be claimed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, any decision on the service connection claim for headaches would be premature at this point.

Accordingly, the issues of service connection for low back disorder and headaches are REMANDED for the following action:

1.  Request the private treatment records dated from July to August 1985 from Memorial Hospital in Colorado Springs, Colorado, as identified by the Veteran in an April 2012 VA 21-4142 authorization form.

If needed, ask the Veteran to submit a current authorization form for the release of these private medical records.  If these records are determined to be unavailable, the RO should document their unavailability and notify the Veteran and his representative accordingly. 
 
2.  After all of the above record development has been completed, forward the Veteran's claims file to an appropriate medical professional for the preparation of an addendum opinion pertaining to the claim for service connection for low back disorder (claimed as residuals of spine injury due to meningitis). 

Re-examination of the Veteran is not required unless the examiner determines examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.   The examiner is asked to render opinions to the following questions: 

a)  Is it as likely as not that the Veteran's current lumbar spine disorder had its onset in service or is otherwise related to service?  Please specifically discuss (1) physical training, marching, wearing a heavy ruck sack during service, and (2) the spinal tap procedure for meningitis during service in July 1985.  

b)  Are the headaches are caused by the lumbar spine disorder?

c)  Are the headaches permanently worsened beyond a normal progression by the lumbar spine disorder? 

The rationale for any opinion offered should be provided.  

3.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Readjudicate the issues of service connection for low back disorder and headaches.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


